     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 1 of 25




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DARK STORM INDUSTRIES LLC, BRIAN DOHERTY,
and KEVIN SCHMUCKER,

                                            Plaintiffs,
                                                                     20-CV-0360
                        -against-
                                                                      LEK/ATB
ANDREW M. CUOMO, in his official capacity as Governor
of the State of New York, EMPIRE STATE
DEVELOPMENT CORPORATION, and ELIZABETH
RUTH FINE, ESQ.,

                                          Defendants.



 MEMORANDUM OF LAW IN SUPPORT OF THE DEFENDANTS’ CROSS-MOTION
   FOR SUMMARY JUDGMENT AND IN OPPOSITION TO THE PLAINTIFFS’
           MOTION FOR PARTIAL SUMMARY JUDGMENT


                                           LETITIA JAMES
                                           Attorney General of the State of New York

                                           Attorney for Defendants Andrew M. Cuomo,
                                                  Elizabeth Ruth Fine and Empire State
                                                  Development Corporation

                                           The Capitol
                                           Albany, New York 12224

Andrew W. Koster
Assistant Attorney General, of Counsel
Bar Roll No. 701106
Telephone: (518) 776-2609
                                                                       Date: June 2, 2020
       Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 2 of 25




                                                         Table of Contents

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 1

STANDARD OF REVIEW ............................................................................................................ 4

ARGUMENT .................................................................................................................................. 5

          I.         THE PLAINTIFFS’ CLAIMS FAIL ON STANDING AND MOOTNESS
                     GROUNDS AS A RESULT OF LONG ISLAND’S RECENT RE-
                     OPENING. .............................................................................................................. 5

          II.        THE PLAINTIFFS’ SECTION 1983 CLAIM AGAINST ESD IS
                     BARRED BY THE ELEVENTH AMENDMENT. ............................................... 6

          III.       SUMMARY JUDGMENT SHOULD ENTER IN FAVOR OF THE
                     DEFENDANTS ON THE SECOND AMENDMENT CLAIM. ............................ 8

                     1.     As a preliminary matter, the Executive Orders do not implicate
                            Second Amendment rights because they are facially neutral policies
                            meant to address a public health emergency. ................................................ 10

                     2. The Executive Orders do not substantially burden Second Amendment
                        rights because “adequate alternatives” remain to acquire firearms. ............... 13

                     3.     If any level of heightened scrutiny applies here, it would be
                            intermediate scrutiny and the Executive Orders would pass
                            constitutional muster. .................................................................................... 14

                     4.    The Central District of California’s recent decisions in Brandy and
                           McDougall. ..................................................................................................... 17

          IV.        THE DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT
                     ON THE PLAINTIFFS’ PRIVILEGES AND IMMUNITIES CLAUSE
                     CLAIM. ................................................................................................................. 19

          V.         SUMMARY JUDGMENT MUST ENTER IN FAVOR OF THE
                     DEFENDANTS ON THE SUBSTANTIVE DUE PROCESS CLAIM. .............. 20

          VI.        THE DECLARATORY JUDGMENT CLAIM ALSO FAILS BECAUSE
                     IT DOES NOT PROVIDE AN INDEPENDENT CAUSE OF ACTION. ........... 22

CONCLUSION ............................................................................................................................. 22




                                                                      i
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 3 of 25




                               PRELIMINARY STATEMENT

       Defendants Governor Andrew Cuomo, Elizabeth Fine, and the Empire State

Development Corporation (collectively, “the Defendants”) hereby cross-move for summary

judgment on all counts and oppose the partial motion for summary judgment submitted by

Plaintiffs Dark Storm Industries, Brian Doherty, and Kevin Schmucker (collectively, “the

Plaintiffs”). Plaintiffs’ motion seeks summary judgment against only Defendant Empire State

Development Corporation (“ESD”). ESD determined that firearms retailers, such as Plaintiff

Dark Storm, are not “essential” under the meaning of the Executive Orders governing the State’s

response to the ongoing COVID-19 pandemic. The Plaintiffs argue that this determination

violates the Second Amendment to the United States Constitution because it “wholly” prevents

citizens from acquiring firearms. Pl. Mem. at 6. The Defendants submit, however, that

summary judgment should be granted in the State’s favor on all counts. The Plaintiffs’ motion

must be denied and the Defendants’ cross-motion must be granted.

                                        BACKGROUND

       COVID-19 is a highly infectious and potentially deadly respiratory disease caused by a

newly discovered coronavirus that spreads easily from person-to-person. See Declaration of AAG

Koster (hereafter, “Koster Decl.”), at Ex. A. Because there is no pre-existing immunity against

this new virus, it has spread worldwide in an exceptionally short period of time, posing a “serious

public health risk.” Id. On January 31, 2020, the World Health Organization (“WHO”) declared

a “public health emergency of international concern.” See Koster Decl. Ex. B. Less than two

months later, on March 11, 2020, WHO characterized the COVID-19 outbreak as a pandemic. See

Declaration of Brad Hutton (hereafter, “Hutton Decl.”), at Ex. E. On March 13, 2020, the President

of the United States declared a national emergency. See Koster Decl. Ex. C. In response to the

rapid spread of COVID-19 within the State of New York, Governor Cuomo issued Executive

                                                1
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 4 of 25




Order No. 202 (“EO 202”), pursuant to NYS Executive Law Article 2-B, § 28, whereby he declared

a state of emergency for the entire State of New York, commencing on March 7, 2020. See

Declaration of Elizabeth Fine (hereafter, “Fine Decl.”) at ¶ 3. Following the issuance of Executive

Order 202, Governor Cuomo issued several supplemental Executive Orders, continuing the

temporary suspension and modification of certain laws relating to the state of emergency. See

generally Fine Decl.

       The purpose of the Executive Orders is to slow the spread and manage the impact of

COVID-19 within the State, because, in a short period of time, confirmed cases of—as well as

deaths caused by—COVID-19 within the State increased exponentially. See Koster Decl. Ex. D;

Hutton Decl. Ex. T; Hutton Decl. ¶ 17. To illustrate, on March 15, 2020, there were approximately

600 confirmed cases throughout the entire State, and the State had just reported its first two deaths.

See Koster Decl. Ex. E. As of May 29, 2020, confirmed cases in the State had increased to 368,284

and the number of State deaths had increased to 23,780. See Hutton Decl. Ex. U. These numbers

mean that New York State is one of the largest COVID-19 hotspots in the United States, if not the

world, as these figures eclipse those reported by entire countries. Compare Hutton Decl. Ex. U

with Hutton Decl. Ex. V.

       According to the Centers for Disease Control (“CDC”), COVID-19 primarily spreads via

person-to-person contact and may be spread not only by those who have symptoms, but also by

those who are asymptomatic. See Koster Decl. Ex. F. Given the infection rate of COVID-19,

slowing its spread is most effectively accomplished through the implementation of density

reduction policies limiting person-to-person contact as much as possible, and the use of “social

distancing” where other measures are not feasible. See Koster Decl. Ex. D; Hutton Decl. ¶ 12-15.

Accordingly, among other measures aimed at compelling New Yorkers to stay home and prevent



                                                  2
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 5 of 25




person-to-person contact—such as temporary school closures and cancellation of all social

gatherings—Governor Cuomo issued Executive Orders restricting the operations of “non-

essential” businesses while allowing for the continued operation of “essential” businesses. See

generally Fine Decl.; Hutton Decl. ¶ 16-17. The distinction between these two categories goes to

the crux of the issues in this suit.

        Following the issuance of EO 202.6, ESD published guidance further defining “essential”

businesses to include certain enumerated categories. See Fine Decl. ¶ 18. Moreover, where a

business was not specifically listed as essential or non-essential, it was permitted to request

designation as an essential business from ESD. Id. at ¶ 30.

        On or about March 21, 2020, Plaintiff Dark Storm Industries sought an opinion from ESD

as to whether it was an essential business. Compl. ¶ 16. Dark Storm received a response via email

dated March 21, 2020, which stated that Dark Storm was designated essential “solely with respect

to work directly related to police and/or national defense matters.” Compl. ¶ 17. Dark Storm then

asked, “[s]o to be clear we may continue to conduct business with law enforcement and military

but not civilians?” Compl. ¶ 18. ESD confirmed the accuracy of that statement. Compl. ¶ 19.

This lawsuit followed.

        In May, New York State began the re-opening process. In order to begin the re-opening

process, a given New York State region must meet seven health-related benchmarks, including

hospitalization and death rates, healthcare capacity, and testing and contact tracing. If the region

meets the seven benchmarks then it is permitted to begin Phase One, which allows industries such

as construction and manufacturing to re-open. Fine Decl. ¶ 41. Additionally, non-essential

retailers (including firearms retailers) are permitted to fulfill orders via in-store pickup during

Phase One. Id. Long Island began Phase One on May 27, 2019. Fine Decl. ¶ 42. As a result,



                                                 3
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 6 of 25




Dark Storm is now permitted to operate in the very manner it proposes in its papers. See Morrisey

Decl. ¶ 9 (proposing that Dark Storm fulfill orders via pickup).

       The Plaintiffs commenced this action on March 30, 2020. They did not bring an application

for a temporary restraining order or preliminary injunction. Instead, they waited approximately

seven weeks to bring this motion for partial summary judgment, asserting a facial challenge against

ESD only. See Declaration of James Maloney at ¶¶ 7-8. Notably, the Plaintiffs rely only on

allegations in the Complaint, an attorney declaration, and declarations from two of Dark Storm’s

owners. They do not submit any evidence whatsoever from any prospective firearms consumers,

including the two individual plaintiffs. The Plaintiffs’ motion is therefore defective, and their

constitutional claim fails.

                                   STANDARD OF REVIEW

       Pursuant to Rule 56, summary judgment is appropriate if there is no genuine issue as to

any material fact, and the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact is “material” for purposes of this

inquiry if it “might affect the outcome of the suit under the governing law…. Factual disputes that

are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the [record] evidence is such that a reasonable jury

could return a verdict for the non-moving party.” Anderson, 477 U.S. at 248. The movant bears

the initial burden of showing that there is no genuine issue of material fact. See Celotex, 477 U.S.

at 323. If this initial burden is met, the opposing party must show that there is a material dispute

of fact for trial. See FRCP 56(e); Celotex, 477 U.S. at 324.

       Although the evidence and reasonable inferences should be construed in favor of the non-

movant, the non-movant must “do more than simply show that there is some metaphysical doubt

as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
                                                 4
       Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 7 of 25




585-86 (1986). To defeat a motion for summary judgment, the non-movant must point to specific

evidence showing a genuine issue for trial. See Salahuddin v. Goord, 467 F.3d 263, 273 (2d Cir.

2006). “Conclusory allegations, conjecture and speculation . . . are insufficient to create a genuine

issue of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998) (citation omitted).

        In order to obtain summary judgment on their facial constitutional challenge, the Plaintiffs

“must establish that no set of circumstances exists under which the [Executive Orders] would be

valid.” New York State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 265 (2d Cir. 2015),

(citing United States v. Salerno, 481 U.S. 739 (1987)). The Plaintiffs have not—and cannot—

meet this requirement.

                                           ARGUMENT

  I.    THE PLAINTIFFS’ CLAIMS FAIL ON STANDING AND MOOTNESS
        GROUNDS AS A RESULT OF LONG ISLAND’S RECENT RE-OPENING.


        As a threshold matter, the Plaintiffs lack standing because Long Island is in Phase One of

the re-opening process. “The three elements comprising Article III standing are well established:

a plaintiff must show (1) an ‘injury in fact’—an invasion of a legally protected interest that is (a)

concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical; (2) a

causal connection between the plaintiff’s injury and the challenged conduct; and (3) that it is

likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Faber v. Metropolitan Life Ins. Co., 648 F.3d 98, 102 (2d Cir. 2011) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61, (1992)). The Plaintiffs must establish standing for

each cause of action at each stage of the case and, for prospective injunctive relief, past injury

alone will not suffice. Warth v. Seldin, 422 U.S. 490, 498 (1975) (standing must be established

before proceeding to consider the merits of a claim at each stage of a proceeding.); Shain v.

Ellison, 356 F.3d 211, 215 (2d Cir. 2004) (past injury alone will not establish standing for

                                                  5
       Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 8 of 25




prospective injunctive relief) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 103 S. Ct. 1660,

75 L. Ed. 2d 675 (1983)). Here, the Plaintiffs lack standing because the alleged past injury does

not suffice for the declaratory relief they seek in their motion. Id. Even assuming, arguendo,

that the Plaintiffs were previously unable to purchase firearms, that is no longer the case: on May

27, 2020, Long Island began Phase One of the re-opening process, pursuant to which non-

essential retailers such as Dark Storm’s store are permitted to fulfill deliveries via in-store

pickup. See Fine Decl. ¶ 41. This is precisely the relief proposed by the Plaintiffs in this action.

See Morrisey Decl. ¶ 9. As a result, the Plaintiffs lack standing because they cannot show

anything other than an alleged past injury.

        Summary judgment should enter in favor of the Defendants on mootness grounds for the

same reason. “A case becomes moot when the issues presented are no longer live or the parties

lack a legally cognizable interest in the outcome.” New York City Employees’ Ret. Sys. v. Dole

Food Co., Inc., 969 F.3d 1430, 1433 (2d Cir. 1992) (internal quotation marks omitted). “When

this occurs, the Constitution’s case or controversy requirement, U.S. Const. Art. III, § 2, is not

satisfied and a federal court lacks subject matter jurisdiction over the action.” Id. Here, the

issues presented are no longer live because the Plaintiffs can now act in the manner they

proposed. See supra. The claims are therefore moot.

 II.    THE PLAINTIFFS’ SECTION 1983 CLAIM AGAINST ESD IS BARRED BY
        THE ELEVENTH AMENDMENT.

        The Plaintiffs seek partial summary judgment against ESD only, arguing that they are

entitled to such relief because “ESD can be sued under 42 U.S.C. § 1983.” Pl. Mem. at 7-8.

This claim is barred by the Eleventh Amendment to the United States Constitution, which “bars a

suit in law or equity in federal court against a State absent the State’s consent to such a suit or

congressional abrogation of immunity.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54

                                                  6
      Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 9 of 25




(1996). “[I]t is beyond dispute that the State of New York and its agencies have never consented

to be sued in federal court.” Dube v. State Univ. of N.Y., 900 F.2d 587, 594-95 (2d Cir. 1990).

Congress did not abrogate New York’s Eleventh Amendment immunity by enacting Section

1983. Aron v. Becker, 48 F. Supp.3d 347, 366 (N.D.N.Y. 2014). Furthermore, the Supreme

Court has held that states, state agencies, and state officials sued in their official capacities are

not “persons” subject to suit under Section 1983. Will v. Michigan Dep’t of the State Police, 491

U.S. 58, 70-71 (1989). See also Spencer v. Doe, 139 F.3d 107, 111 (2d Cir. 1998) (“Neither a

state nor one of its agencies nor an official of that agency sued in his or her official capacity is a

‘person’ under § 1983.”).1 Here, “Empire State Development” is the term used to collectively

describe the New York State Department of Economic Development (“DED”) and the New York

State Urban Development Corporation (“UDC”). See Fine Decl. ¶ 1, 19. However, the

Guidance was issued by DED. Fine Decl. ¶ 19. DED is a state agency. See N.Y. Econ. Dev.

Law § 10 (“There shall be in the state government a department of economic development”). It

is therefore not a “person” under the meaning of the statute and the Plaintiffs are not entitled to

summary judgment.

         The Plaintiffs’ reliance on Brentwood Academy v. Tennessee Second School Athletic

Ass’n, 531 U.S. 288 (2001), is misplaced because ESD is a state agency and not a private actor.

According to the Plaintiffs, this case shows that ESD can be sued under Section 1983 “because,

having been expressly delegated authority by the State to act in this specific instance, [ESD’s]



1
  The Ex parte Young doctrine does not save the Plaintiffs’ claim. “Under the doctrine of Ex parte Young, a
‘plaintiff may avoid the Eleventh Amendment bar to suit and proceed against individual state officers, as opposed to
the state, in their official capacities, provided that [her] complaint[:] (a) alleges an ongoing violation of federal
law[;] and (b) seeks relief properly characterized as prospective.’ ” Aron, 48 F. Supp.3d at 367 (quoting Clark v.
DiNapoli, 510 Fed. Appx. 49, 51 (2d Cir. 2013) (brackets and quotations in original)). Here, the Plaintiffs seek
summary judgment not against an official capacity state officer, but rather against the State itself. See Maloney
Decl. ¶ 1 (seeking summary judgment only against the state agency and not the other defendants). Ex parte Young is
therefore inapplicable.

                                                         7
       Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 10 of 25




behavior may be fairly treated as that of the State itself.” Pl. Mem. at 8 (internal quotation marks

omitted). The defendant in Brentwood was a non-profit athletic association (“the Association”)

that regulated interscholastic sports among public and private high schools in Tennessee. Id. at

291. The Court acknowledged that the Association was not a state entity, but held that its

“nominally private character is overborne by the pervasive entwinement of public institutions

and public officials in is composition and workings.” Id. at 298. In other words, it could be

considered a state actor because its actions were “entwined” with state action: for example, the

Association’s membership consisted mostly of public schools that were in turn represented by

principals or faculty members, id. at 298, and the Association’s employees were eligible to enroll

in the state retirement system, id. at 300. The Court therefore concluded that constitutional

standards could be applied to the Association. Here, however, ESD is not merely a private actor

that is entwined with State operations—it is a State agency. Fine Decl. ¶ 19. As a result,

Brentwood is inapplicable and the Plaintiffs’ Section 1983 claim against ESD fails.

III.     SUMMARY JUDGMENT SHOULD ENTER IN FAVOR OF THE DEFENDANTS
         ON THE SECOND AMENDMENT CLAIM.

         Even if the Plaintiffs could assert a Section 1983 claim against ESD, they are not entitled

to summary judgment on their Second Amendment claim. In fact, summary judgment should

enter in favor of the Defendants. The Second Amendment to the United States Constitution

provides: “A well regulated Militia, being necessary to the security of a free State, the right of

the people to keep and bear Arms, shall not be infringed.” The United States Supreme Court has

interpreted the Second Amendment to guarantee, at its core, the right of an individual to possess

a handgun for self-defense in the home. District of Columbia v. Heller, 554 U.S. 570, 592

(2008), and has held that the Second Amendment applies to states through the Fourteenth

Amendment, McDonald v. City of Chicago, 561 U.S. 742, 791 (2010). But the rights protected


                                                  8
    Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 11 of 25




by the Second Amendment are not unlimited: the Supreme Court has stated that its holdings

should not “be taken to cast doubt on longstanding prohibitions on the possession of firearms by

felons and the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as

schools and government buildings, or laws imposing conditions and qualifications on the

commercial sale of arms.” Heller, 554 U.S. at 626-27. The Supreme Court has not, however,

“delineated . . . the standards by which lower courts should assess the constitutionality of

firearms restrictions.” New York State Rifle, 804 F.3d at 254.

       In the absence of guidance from the Supreme Court, the Second Circuit, like most other

Circuits, adopted a two-step inquiry to determine the constitutionality of firearms restrictions.

New York State Rifle & Pistol Ass’n Inc. v. City of New York, 883 F.3d 45, 55 (2d Cir. 2018)

(vacated on other grounds, 140 S.Ct. 1525 (April 27, 2020) (per curium opinion) (dismissing

appeal on mootness grounds)). First, a court must “determine whether the challenged legislation

impinges upon conduct protected by the Second Amendment.” Id. Second, if the court

concludes that the statute impinges upon Second Amendment rights, it will “next determine and

apply the appropriate level of scrutiny.” Id. Only if the challenged law is found to impose a

“substantial burden” on the right to keep and bear arms is “some form of heightened scrutiny”

appropriate. N.Y. State Rifle, 804 F.3d at 259 (quoting Kachalsky v. County of Westchester, 701

F.3d 81, 93(2d Cir. 2012)).

       Under this framework, where a substantial burden is found or assumed, the Second

Circuit and courts in this Circuit have generally applied intermediate scrutiny—under which the

court assesses whether a law is substantially related to an important government objective—in

assessing the constitutionality of the challenged measure. See, e.g., N.Y. State Rifle, 804 F.3d at




                                                 9
    Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 12 of 25




260-61; Kwong v. Bloomberg, 723 F.3d 160, 168 (2d Cir. 2013); Kachalsky, 701 F.3d at 96-97;

N.Y. State Rifle, 883 F.3d at 61-62; Aron, 48 F. Supp. 3d at 371.

       At the outset, the Defendants note that summary judgment must enter against plaintiff

Dark Storm because its claim is predicated on the allegation that it is currently unable to operate

its business. See Compl. ¶ 2 (alleging that Dark Storm “can no longer transact business” as a

result of the Executive Orders). The Second Amendment, however, “does not confer a

freestanding right, wholly detached from any customer’s ability to acquire firearms, upon a

proprietor of a commercial establishment to sell firearms.” Teixeira v. Cty. of Alameda, 873 F.3d

670, 682 (9th Cir. 2017). As a result, summary judgment must enter against plaintiff Dark Storm.

       In any event, and assuming arguendo and without conceding that the Executive Orders

impinge on conduct protected by the Second Amendment, see, e.g., N.Y. State Rifle, 804 F.3d at

257, heightened scrutiny is inapplicable here—and the Second Amendment claim therefore

fails—because the Executive Orders do not substantially burden Second Amendment rights

insofar as “adequate alternatives” remain to acquire firearms. Alternatively, even if heightened

scrutiny did apply, the Executive Orders would pass constitutional muster.

       1.     As a preliminary matter, the Executive Orders do not implicate Second
              Amendment rights because they are facially neutral policies meant to address
              a public health emergency.

       The argument that the Executive Orders burden Second Amendment rights is undercut by

the fact that the Constitution recognizes the extraordinary powers possessed by State government

in times of public health emergencies. As the Supreme Court has made clear, “upon the

principle of self-defense, of paramount necessity, a community has the right to protect itself

against an epidemic of disease which threatens the safety of its members.” Jacobson v.

Massachusetts, 197 U.S. 11, 27 (1905). As a result, and as the Constitution recognizes, the

power to impose quarantines and other public health measures is perhaps the archetypal police
                                                 10
    Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 13 of 25




power that state and local governments possess. See, e.g., id. at 25; Compagnie Francaise De

Navigation A Vapeur v. La. State Bd. of Health, 186 U.S. 380, 387 (1902); Morgan S.S. Co. v.

La. Bd. of Health, 118 U.S. 455, 460 (1886); Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 203

(1824) (“quarantine laws” and “health laws of every description” are within states’ power to

enact). Such police power is “the most essential of powers, at times the most insistent, and

always one of the least limitable powers of government.” District of Columbia v. Brooke, 214

U.S. 138, 149 (1909).

       In the face of “prevalent and increasing” disease, courts “would usurp the functions of

another branch of government if it adjudged, as a matter of law, that the mode adopted under the

sanction of the State, to protect the people at large, was arbitrary and not justified by the

necessities of the case.” Jacobson, 197 U.S. at 28. As a result, members of the public can be

required to tolerate measures far more intrusive than the temporary closure of business at issue

here. See, e.g., Jacobson, 197 I.S. at 26, 31 (state may compel vaccination against smallpox on

pain of criminal prosecution).

       The Executive Orders at issue here—which are far less onerous than other public health

laws that have been upheld by the Supreme Court, see infra Argument § II.3—are

constitutionally sound in the context of this unprecedented global pandemic. In fact, courts

around the country have upheld similar COVID-19-related closure orders at least in part due to

the deference described in Jacobson. See, e.g., Legacy Church, Inc. v. Kunkel, No. CIV 20-0327

JB/SCY, 2020 WL 1905586, at *40 (D. N.M. April 17, 2020) (citing Jacobson and stating that

“the Court is not in a position to second-guess expert decisions on which restrictions will be most

effective at saving lives during an epidemic when those restrictions are based not on suppression

of religion but suppression of an epidemic”); Carter v. Kemp, No. 1:20-CV-1517-SCJ, at 31



                                                  11
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 14 of 25




(N.D. Ga. April 20, 2020) (rejecting Second Amendment claim and citing Jacobson for the

proposition that “the state has a considerable public health interest in curtailing normal activities

to stop the exponential spread of a deadly virus”) (attached as Exhibit G to the Koster

Declaration). Notably, the Supreme Court recently relied on Jacobson when it rejected a

church’s challenge to a COVID-19-related order which placed numerical restrictions on public

gatherings. See South Bay United Pentecostal Church v. Newsom, No. 19A1044, 2020 WL

2813056, at *1 (U.S. Supreme Court May 29, 2020) (quoting Jacobson, 197 U.S. at 38) (“Our

Constitution principally entrusts ‘the safety and health of the people’ to the politically

accountable officials of the States to ‘guard and protect.’ ”).

         Furthermore, the facially-neutral and generally applicable nature of the Executive

Orders—which apply to all non-essential entities, even those with constitutional dimensions like

houses of worship and political organizations—supports its constitutionality. See, e.g., Fine

Decl. Ex. M (houses of worship). The Supreme Court has held, time and time again, that

generally-applicable rules do not violate constitutional rights despite placing burdens on that

right. For example, in the First Amendment context, the Supreme Court upheld a state “public

health regulation of general application” that closed a bookstore found to be a public-health

nuisance. Arcara v. Cloud Books, Inc., 478 U.S. 697, 707 (1986). In another case, the Supreme

Court held that incidental burdens on the free exercise of religion do not relieve people from the

obligation to comply with laws that are “not specifically directed at their religious practice.”

Emp’t Div., Dep’t of Human Res. Of Or. v. Smith, 494 U.S. 872, 878 (1990).2 And, in South Bay

United Pentecostal Church, the Supreme Court upheld the COVID-19 order in part because


2
 At least two federal Circuit Court judges have argued in dissent that this concept should be applied in the Second
Amendment context. See Teixeira v. Cty. of Alameda, 873 F.3d 670, 698 (9th Cir. 2017) (en banc) (Bea, J.,
dissenting); Pena v. Lindley, 898 F.3d 969, 1008 (9th Cir. 2018) (Bybee, J., concurring in part and dissenting in
part).

                                                         12
    Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 15 of 25




“[s]imilar or more severe restrictions apply to comparable secular gatherings.” South Bay United

Pentecostal Church, 2020 WL 2813056, at *1. See also Darrell Miller, Second Amendment:

Incidental Burdens in a Pandemic, Second Thoughts: A Blog from the Center for Firearms Law

at Duke University (April 6, 2020) (discussing facial neutrality in the context of assessing

burdens on constitutional rights) (attached as Exhibit H to the Koster Declaration). Because the

Executive Orders do not specifically target Second Amendment rights (or any other rights, for

that matter), they are facially neutral and generally applicable and therefore constitutional. The

Court’s analysis should go no further.

       2. The Executive Orders do not substantially burden Second Amendment rights
          because “adequate alternatives” remain to acquire firearms.

       In any event, the Executive Orders at issue here do not substantially burden the Second

Amendment because adequate alternatives remain for citizens to acquire firearms. The Second

Circuit held that a “law that regulates the availability of firearms is not a substantial burden on

the right to keep and bear arms if adequate alternatives remain for law-abiding citizens to acquire

a firearm for self-defense.” DeCastro, 682 F.3d 160, 168 (2d Cir. 2012). Compare Heller, 554

U.S. at 629 (handgun ban made “it impossible for citizens to use them for the core lawful

purpose of self-defense and is hence unconstitutional”).

       Dark Storm is now permitted to fulfill orders in the very manner requested by the

Plaintiffs because Long Island is now in Phase One of the re-opening process. See Fine Decl. ¶

41 (firearms retailers can fulfill orders via in-store pickup); Morrisey Decl. ¶ 9 (proposing that

Dark Storm fulfill orders via pickup). Even if that were not the case, the record shows that even

before any part of New York began Phase One, citizens could purchase firearms throughout the




                                                 13
       Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 16 of 25




State at stores like Walmart and Runnings.3 See Declarations of Kathleen Coppersmith, Clint

Dumoulin, Jennifer Hill, Jessica Holland, Andrea Hughes, Joseph Kelly, Brian Metz, Ken Peters,

Chad Shelmidine, and Sal Ventola (affirming that various types of firearms and ammunition are

available for purchase at Walmart and Runnings stores throughout New York State). Clearly,

then, “adequate alternatives” remained to purchase firearms throughout this state of emergency.

As a result, the Second Amendment was never substantially burdened and the Plaintiffs’ motion

for summary judgment must be denied. This ends the analysis. See DeCastro, 682 F.3d at 168

(rejecting facial challenge and finding no substantial burden requiring heightened scrutiny if

adequate alternatives remain to acquire firearms for self-defense).

          3. If any level of heightened scrutiny applies here, it would be intermediate
             scrutiny and the Executive Orders would pass constitutional muster.

           Where a law substantially burdens Second Amendment rights (and assuming arguendo

    that is the case here), courts assess how severely the challenged provision burdens that right in

    order to determine the level of scrutiny applicable. See, e.g., N.Y. State Rifle, 883 F.3d at 61-

    62. Intermediate scrutiny, at most, should apply here for two reasons. First, the Second

    Circuit and district courts in this Circuit typically apply intermediate scrutiny at this stage of

    the analysis—including in assessing and upholding the constitutionality under the Second

    Amendment of New York’s firearms licensing law, with respect to both public carry and in-

    home possession. See, e.g., Kachalsky, 701 F.3d at 96; N.Y. State Rifle, 804 F.3d at 247; Aron,

    48 F. Supp.3d at 369-72.

           Second, intermediate scrutiny—at most—would apply here because the courts have

    applied this level of scrutiny in cases where the challenged laws arguably burdened Second


3
 Data published by the FBI shows that 27,035 background checks on the National Instant Criminal Background
Check System (“NICS”) were made in New York State in April 2020. This suggests that sales are still being made.
See Koster Declaration Ex I.

                                                      14
       Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 17 of 25




    Amendment rights more substantially than the Executive Orders at issue here. See, e.g.,

    Kachalsky, 701 F.3d at 96 (laws prohibiting public carry and generally prohibiting concealed

    possession in public survived intermediate scrutiny); N.Y. State Rifle, 804 F.3d at 247

    (applying intermediate scrutiny to laws prohibiting possession of semiautomatic weapons,

    large-capacity magazines, and law limiting number of bullets in magazine); Aron, 48 F.

    Supp.3d at 369-72 (New York State’s handgun licensing requirements survived intermediate

    scrutiny); Kwong, 723 F.3d at 167 (holding heightened scrutiny was not triggered by $340

    handgun licensing fee but that even if court did apply heightened scrutiny, intermediate

    scrutiny at most would apply and fee would survive such scrutiny).

           Here, the Executive Orders do not ban a class of firearms, restrict who can bear arms,

    or limit the lawful possession of firearms. They merely limit purchasing options on a

    temporary basis in light of an ongoing and unprecedented public health emergency. The

    Executive Orders do not cause the seizure of firearms for those who already have them and do

    not prohibit lawful carrying or possession in the home. The Orders temporarily narrow the

    number of places from which one can purchase a firearm to prevent the potential for

    exponential spread of COVID-19 during a public health emergency.4 For these reasons,

    intermediate scrutiny is, at most, what the Court should apply here as well. 5


4
  The Plaintiffs argue that the Executive Orders go “even further than the ban at issue in Heller because it makes any
and all legal acquisition of firearms and ammunition impossible.” Pl. Mem. at 9. The evidence shows that this is
incorrect. See supra, Argument § II(2) (adequate alternatives exist to purchase firearms in New York State). In fact,
the law at issue in Heller was more restrictive than the rule at issue here. In Heller, the Supreme Court struck down
a “total ban on handguns,” id. at 576, including a ban on handgun possession in the home. Id. at 636. The Court
determined that this ban amounted to “a prohibition on an entire class of ‘arms’ that American overwhelmingly
choose for the lawful purpose of self-defense.” Id. at 628. The Executive Orders do not include a similar ban but
instead merely restrict purchasing options on a temporary basis during a public health emergency. They do not
include—expressly or by implication—a “ban” of any kind.
5
  Indeed, other courts have upheld limits on the ability to purchase firearms, such as background checks, waiting
periods, licensing laws, and training requirements as consistent with the Second Amendment, even though they
bring with them delays on immediate acquisition. See, e.g., Colo. Outfitters Ass’n v. Hickenlooper, 24 F. Supp. 3d
1050 (D. Colo. 2014) (background checks) (vacated on standing grounds, 823 F.3d 537 (10th Cir. 2016)); Silvester
v. Harris, 843 F.3d 816 (9th Cir. 2016) (waiting period); Libertarian Pty. of Erie Cty. v. Cuomo, 300 F. Supp. 3d

                                                         15
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 18 of 25




        Under intermediate scrutiny, the Court must assess whether a law “is substantially

 related to the achievement of an important governmental interest.” Kachalsky, 701 F.3d at

 96-97; N.Y. State Rifle, 883 F.3d at 62. As the Second Circuit recently stated:

                 To survive intermediate scrutiny, the fit between the challenged
                 regulation [and the government interest] need only be substantial,
                 not perfect. Unlike strict scrutiny analysis, we need not ensure that
                 the statute is narrowly tailored or the least restrictive available
                 means to serve the stated governmental interest. Moreover, we
                 have observed that state regulation of the right to bear arms has
                 always been more robust than analogous regulation of other
                 constitutional rights. So long as the defendants produce evidence
                 that fairly supports their rationale, the laws will pass constitutional
                 muster.

 N.Y. State Rifle, 804 F.3d at 261. Courts give “substantial deference” to efforts to design

 solutions to address public safety and well-being. Kachalsky, 701 F.3d at 97, (citing Turner

 Broad. Sys., Inc. v. Fed. Commc’ns Comm’n, 512 U.S. 622, 665 (1994)). And, in a facial

 challenge like that at issue here, the Plaintiffs must demonstrate that there are no

 circumstances under which the Executive Orders would be valid. DeCastro, 682 F.3d at 163.

        Here, the important governmental interest is limiting the transmission of the COVID-19

virus, which as of May 29, 2020 has infected approximately 1.7 million Americans and killed

more than 102,000 Americans, costing almost 23,780 New Yorkers their lives in a matter of two

months. See Hutton Decl. Ex. W. There can be no dispute that stopping the spread of this

deadly virus is an important governmental interest. Furthermore, the Executive Orders are

substantially related to the achievement of the goal of preventing the transmission of COVID-19.

The Executive Orders are designed to curb transmission by promoting social distancing. See




424 (W.D.N.Y. 2018) (licensing) (appeal docketed, No. 18-386 (2d Cir. Feb. 8, 2018)); Heller v. District of
Columbia, 801 F.3d 264 (D.C. Cir. 2015) (training).



                                                        16
    Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 19 of 25




Hutton Decl. at ¶ 12-17. They therefore require most businesses to close and/or utilize

telecommuting technology. Hutton Decl. ¶ 16-17; Fine Decl. ¶ 9-12. As a result, hundreds of

categories of businesses in New York—including gun shops—cannot open for business. Hutton

Decl. ¶ 16-17; Fine Decl. ¶ 9-12. Closing stores slows the spread of the virus by limiting

physical interaction and promoting social distancing, both in the businesses and at other locations

by limiting the risk of exposure. Hutton Decl. ¶ 12-17. Indeed, it is now clear that avoiding

unnecessary personal interaction has “flattened the curve,” and potentially saved an untold

number of lives. See Hutton Decl. ¶ 18-20; Koster Decl. Ex. J (“Hospitals in hard-hit areas

needed fewer ventilators than expected, experts say, because social distancing and lockdowns

meant that COVID-19 cases peaked earlier and at lower numbers.”).

       The benefits of social distancing are well known and beyond dispute. As a result, the rule

requiring non-essential businesses to close is substantially related to the important governmental

interest of slowing the spread of COVID-19. The Executive Orders therefore survive

intermediate scrutiny. The Plaintiffs’ partial motion must be denied and the Defendants motion

must be granted.

       4. The Central District of California’s recent decisions in Brandy and McDougall.

       The federal court in the Central District of California reached a similar conclusion on

April 6, 2020, when it denied an application for a temporary restraining order in Brandy v.

Villanueva, CV 20-02874-AB (SKx) (C.D. Ca. April 6, 2020) (attached as Exhibit K to the

Koster Declaration). The plaintiffs in that case brought Second Amendment challenges to orders

issued by the County of Los Angeles and the City of Los Angeles, both of which ordered all non-

essential business to cease operations. Brandy, at 2. Firearms and ammunition retailers were

originally designated non-essential under the County order, but that decision was reversed on



                                                17
     Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 20 of 25




March 30, 2020. Id. The City’s order did not designate businesses that sell or repair firearms or

sell ammunition as essential businesses. Id.

        In analyzing the Second Amendment challenge, the court applied intermediate scrutiny

because “the County and City orders are simply not as sweeping as the complete handgun ban at

issue in” Heller. Id. at 5 (citing Fyock v. Sunnyvale, 779 F.3d 991, 999 (9th Cir. 2015)). The

court applied intermediate scrutiny and held:

               “The City’s and County’s stated objective—reducing the spread of
               COVID-19, a highly dangerous and infectious disease—
               undoubtedly constitutes an important government objective.
               Moreover, because this disease spreads ‘where an infected person
               coughs, sneezes or otherwise expels aerosolized droplets
               containing the virus,’ . . . the closure of non-essential businesses,
               including firearms and ammunition retailers, reasonably fits the
               City’s and County’s stated objectives of reducing the spread of this
               disease.”

Id. at 5-6.

        The Central District of California also declined to enter a TRO in McDougall v. County

of Ventura California, 20-CV-02927-CBM-(ASx) (C.D. Ca. March 31, 2020) (attached as

Exhibit L to the Koster Declaration). There, the County ordered the closure of gun stores

pursuant to the “Stay Well at Home” order. McDougall, at 1. The order was issued “to ensure

that the maximum number of persons stay in their places of residence to the maximum extent

feasible in order to combat the spread of the COVID-19 virus.” Id. (internal quotation marks

omitted). In denying the motion for a TRO, the court applied intermediate scrutiny to the

Plaintiff’s Second Amendment claim because the County order is “not as sweeping as the

complete handgun ban in Heller” insofar as it does not specifically target handgun ownership,

does not prohibit the ownership of a handgun outright, and is temporary.” Id. at 2. Applying




                                                18
      Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 21 of 25




intermediate scrutiny, the court ultimately denied the motion for a TRO. The same rationale is

applicable here.6

        Like the orders at issue in the Central District of California cases, the Executive Order in

New York does not designate firearms retailers as essential businesses. Nor does it specifically

target gun ownership or prohibit gun possession. Instead, all of these orders are unquestionably

neutral and generally applicable measures intended to reduce the spread of COVID-19. As a

result, the Plaintiffs partial motion should be denied and the Defendants motion should be

granted.

IV.     THE DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON THE
        PLAINTIFFS’ PRIVILEGES AND IMMUNITIES CLAUSE CLAIM.

        In Count Two, the Plaintiffs assert a claim pursuant to Article IV, Section 2 of the United

States Constitution, commonly known as the Privileges and Immunities Clause. See Compl. ¶

32. The Clause states that the “Citizens of each State shall be entitled to all Privileges and

Immunities of Citizens in the several States.” U. S. Const. Art. IV, § 2, cl. 1. “The Clause

operates to place the citizens of each State upon the same footing with citizens of other States, so

far as the advantages resulting from citizenship in those states are concerned.” Schoenefeld v.

Schneiderman, 821 F.3d 273, 279 (2d Cir. 2016) (internal quotation marks omitted). “To prevail

on a Privileges and Immunities challenge, a plaintiff must demonstrate that the state has

burdened nonresident activity that is ‘sufficiently basic to the livelihood of the Nation as to fall

within the purview of the Privileges and Immunities Clause.’ ” Id. (quoting Supreme Court of



6
 Second Amendment challenges to COVID-19 related orders have also been rejected in different factual
circumstances. For example, in Carter, the federal court for the Northern District of Georgia considered Georgia’s
decision to stop issuing weapons licenses during the COVID-19 pandemic. See Carter at 25 (attached to the Koster
Declaration as Exhibit G). The plaintiff argued that the rule violated her Second Amendments rights insofar as it
prevented her from carrying a handgun in self-defense. Id. at 22. The court rejected the claim—without applying
heightened scrutiny—because Georgia law allows citizens to carry handguns in the home, car, or place of business
without a weapons license. Id. at 26-27.

                                                        19
      Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 22 of 25




Va. v. Friedman, 487 U.S. 59, 64 (1988)). “[C]onstitutionally protected privileges and

immunities are burdened only when [challenged] laws were enacted for [a] protectionist

purpose.” Id. (quoting McBurney v. Young, 569 U.S. 2212, 227 (2013) (brackets and emphasis

in original)).

        Here, there can be no dispute that the Executive Orders were not enacted for a

protectionist purpose. To the contrary, they were enacted specifically to slow the spread of the

COVID-19 virus. See Hutton Decl. ¶ 15-17; N.Y. State Rifle, 883 F.3d at 65 (rule designed to

protect legitimate health and safety concerns is not protectionist). There is no evidence—or even

any allegation—that the Executive Orders at issue discriminate against non-New York residents

in any way. As a result, the Privileges and Immunities Clause is inapplicable here and summary

judgment should enter in favor of the Defendants on Count Two.

 V.     SUMMARY JUDGMENT MUST ENTER IN FAVOR OF THE DEFENDANTS
        ON THE SUBSTANTIVE DUE PROCESS CLAIM.

        In Count Three, the Plaintiffs assert a substantive due process claim. Compl. ¶ 34. This

claim must be rejected at the outset because it is merely duplicative of the Second Amendment

claim. See County of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (quoting Graham v.

Connor, 490 U.S. 386 (1989) and stating that where “a particular Amendment provides an

explicit textual source of constitutional protection against a particular sort of government

behavior, that Amendment, not the more generalized notion of substantive due process, must be

the guide for analyzing these claims”).

        The substantive due process claim would fail even if it were not duplicative. To allege a

substantive due process claim, a plaintiff must allege that “(1) the complained of state action

compromised a constitutionally-protected liberty or property right, and (2) the state action that

deprived [it] of that interest was oppressive or arbitrary.” Adams v. Smith, No. 8:07-CV-0452


                                                 20
    Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 23 of 25




(LEK/RFT), 2015 WL 4139686, at *10 (N.D.N.Y. July 9, 2015). “Conduct is arbitrary when it

is not merely incorrect, but ‘shocks the conscience.’ ” Id. (citing O’Connor v. Pierson, 426 F.3d

187, 203 (2d Cir. 2005)). The Second Circuit has articulated that to “shock the conscience,” the

government must engage in “malicious and sadistic abuses of power . . . intended to oppress or

cause injury and designed for no legitimate government purpose.” Rinaldi v. City of New York,

No. 13 Civ. 4881 (LAK/JLC), 2014 WL 2579931, at *6 (S.D.N.Y. June 10, 2014) (quoting

Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 252 (2d Cir. 2001) (internal quotations

omitted)).

       Here, none of the three Plaintiffs can satisfy the “shocks the conscience” standard

because there is a legitimate basis for the State’s actions—stopping the spread of COVID-19.

There is no evidence whatsoever that this action was motivated by a “malicious and sadistic

abuse of power” “intended to oppress or cause injury.” To the contrary, the Executive Orders—

which are general in nature and apply to a wide variety of businesses having nothing to do with

firearms—are designed to prevent injury to the public through further spread of COVID-19.

Hutton Decl. ¶ 15-17; Fine Decl. Ex M.

       Finally, plaintiff Dark Storms’ substantive due process claim fails because it cannot show

the deprivation of a constitutionally protected interest. It was merely unable to operate its

business—its right to bear arms was not implicated in any way. However, harm to business

operations cannot support a due process claim. Nat’l Rifle Ass’n of Am. v. Cuomo, 350 F. Supp.

3d 94, 136 (N.D.N.Y. 2018) (stating that “decisions within this Circuit indicate that allegations

of harm to a plaintiff’s ‘business operations’ may not form the basis of a due process claim”).

Summary judgment must enter in favor of the Defendants on Count Three.




                                                 21
      Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 24 of 25




VI.       THE DECLARATORY JUDGMENT CLAIM ALSO FAILS BECAUSE IT DOES
          NOT PROVIDE AN INDEPENDENT CAUSE OF ACTION.

          To the extent that the Plaintiffs assert a claim pursuant to the Declaratory Judgment Act,

28 U.S.C §§ 2201-2202, the claim fails because the Declaratory Judgment Act does not “provide

an independent cause of action. Its operation is procedural only—to provide a form of relief

previously unavailable. Therefore, a court may only enter a declaratory judgment in favor of a

party who has a substantive claim of right to such relief.” In re Joint Eastern and Southern

District Asbestos Litigation, 14 F.3d 726, 731 (2d Cir. 1993) (internal citations omitted). See

also Porat v. Lincoln Towers, No. 04 Civ. 3119 (LAP), 2005 WL 646093, at *7 (S.D.N.Y. 2005)

(dismissing declaratory judgment claim because all other federal claims were dismissed). As

described above, the Plaintiffs do not have a substantive claim of right to the requested relief.

The Declaratory Judgment claim must therefore be rejected along with the rest of the Plaintiffs’

claims.

                                           CONCLUSION

          WHEREFORE, the Plaintiffs’ partial motion for summary judgment should be DENIED

and the Defendants’ motion for summary judgment should be GRANTED.




                                                  22
      Case 1:20-cv-00360-LEK-ATB Document 24-1 Filed 06/02/20 Page 25 of 25




Dated: Albany, New York
       June 2, 2020
                                        LETITIA JAMES
                                        Attorney General of the State of New York

                                        Attorney for Defendants Andrew M. Cuomo,
                                               Elizabeth Ruth Fine and Empire State
                                               Development Corporation

                                        The Capitol
                                        Albany, New York 12224


                                        By: s/ Andrew W. Koster
                                        Andrew W. Koster
                                        Assistant Attorney General, of Counsel
                                        Bar Roll No. 701106
                                        Telephone: (518) 776-2609
                                        Email: andrew.koster@ag.ny.gov

TO:     James M. Maloney, Esq.
        33 Bayview Avenue
        Port Washington, NY 11050




                                       23
